Citation Nr: 1433101	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-48 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar degenerative disc disease.

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected lumbar degenerative disc disease.

3.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected lumbar degenerative disc disease.

4.  Entitlement to an increased evaluation for lumbar degenerative disc disease, currently evaluated as 10 percent disabling.  

5.  What evaluation is warranted for right lower extremity radiculopathy from September 24, 2009?  

6.  What evaluation is warranted for left lower extremity radiculopathy from September 24, 2009?  

7.  Entitlement to a compensable evaluation for bilateral hearing loss.  

8.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.  

9.  Entitlement to a total disability evaluation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at an April 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals additional relevant documents located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his cervical spine disorder is caused by his lumbar degenerative disc disease or is related to an accident in Vietnam in which he injured his back.  He contends that his bilateral shoulder and headache disorders are caused by his cervical spine disorder.  VA examinations were provided in April 2010.  Both the examiner who examined the Veteran's diabetes mellitus and the examiner who examined the appellant's spinal disorders opined that the claimant's bilateral shoulder condition is not caused by or secondary to his cervical spine condition.  The orthopedic examiner opined that the Veteran's cervical spine condition is not related to his military service and is not secondary to his service-connected lumbar spine condition, and explained that "[t]here is nothing in the current orthopedic literature indicating that an intrinsic lumbar spine degenerative condition will cause degenerative changes in the cervical spine."  The examiner who performed the diabetes mellitus examination opined that the Veteran's headaches were not caused by or a result of his service-connected spine condition and referenced the orthopedic examiner's opinion.  

The Board finds that a new examination is needed regarding the claim of entitlement to service connection for a cervical spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination must be adequate).  As the issues of entitlement to service connection for bilateral shoulder and headache disorders are inextricably intertwined with the cervical spine claim, they must also be remanded.  Although the orthopedic examiner observed that there is no current literature indicating that a degenerative lumbar condition will cause degenerative changes in the cervical spine, he did not explain whether this absence of literature indicates that such a relationship does not exist or simply that the question has not yet been studied.  Moreover, if there are other reasons why there is no relationship, e.g., the fact that the appellant ambulates with a normal gait, that reason should be so stated.

Additionally, the Veteran has stated that he believes his cervical spine disorder is in some way related to the accident in Vietnam in which he injured his lumbar spine.  He reports experiencing cervical spine pain and receiving treatment for cervical spine problems on and off since at least the 1970s, which is shortly after service.  Although the examiner noted the Veteran's reported history of pain and treatment, he did not address whether such lay history indicates a relationship between the Veteran's cervical spine condition and service.  Nor did he address any possible relationship between the in-service accident in which the Veteran injured his lumbar spine and any current cervical spine disorder.  Therefore, the examination is insufficient to adjudicate the Veteran's claim.  

Additionally, relevant records have been identified that have not yet been obtained, including private and VA treatment records.  The Board recognizes that some VA records were previously requested and a negative response was received in August 2011.  Given the length of time since the last search and the potential relevance of the records, a new request and search is warranted.  

The Veteran contends that he is entitled to higher evaluations for his service-connected conditions.  The Veteran was last examined with respect to these conditions in April 2010.  The Veteran has asserted that his hearing loss has worsened since his last examination.  Additionally, the April 2010 examiner failed to describe the functional effects caused by the Veteran's hearing disability in her report, and the examination is therefore inadequate for rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  A comparison of the Veteran's description of his lumbar and lower extremity symptoms in his April 2014 hearing and his April 2010 examinations arguably indicates possible worsening.  Therefore, new examinations are warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  Lastly, the Veteran indicated in the April 2014 hearing that he had undergone a physical at a VA medical center in January 2014.  As those records are not yet associated with the claims file, they must be obtained.  

In a December 2010 "letter of disagreement" attached to his substantive appeal, the Veteran expressed his view that his "[d]iabetes must be worse than VA has determined in their filing that refused additional determination of further disability since the VA wants me to begin taking insulin."  The Board finds that this constitutes a timely notice of disagreement with the April 2010 rating decision denying an increased evaluation for diabetes mellitus.  Neither the physical nor paperless claims file reflects that a statement of the case has been issued by the RO regarding the denial of an increased evaluation for diabetes mellitus.  Therefore, the claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of entitlement to a total disability evaluation based on individual employability is inextricably intertwined with the other claims on appeal and must therefore be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice related to his claim of entitlement to a total disability evaluation based on individual unemployability and complete any indicated development related to this claim.

Write the Veteran a letter informing him of the private medical evidence currently of record includes:  November 1974 records from Baylor University Medical Center, Drs. G. B. and L. R. L.; March 2006 and April 2014 letters from Dr. R. W.; treatment records from Dr. R. W. from September 2002 through July 2006; treatment records from Dr. B. M. from November 2004 through April 2005; treatment records from the Carrell Clinic, Dr. A. C., from March 2009; and an April 1982 letter from Dr. L. R. L.  Ask the Veteran to provide the necessary information and authorization so that VA may obtain any outstanding medical records, to include records of:  any treatment by Dr. L. R. L. in addition to the November 1974 record already in the file; treatment by Dr. R. W. after July 2006; treatment by Dr. A. C. after March 2009; treatment at the Carrell Clinic in the 1970s; and any other outstanding records of treatment for the claimed conditions.  

The Veteran must also be notified that VA has previously requested additional details regarding treatment for the claimed conditions in an effort to assist in retrieving those records.  Although VA has a duty to assist the Veteran in obtaining identified records, it is his responsibility to provide the details necessary to obtain such records.  The Veteran's cooperation is therefore crucial to ensuring that all relevant evidence in support of his claim is obtained.  

Additionally, the Veteran testified in his April 2014 hearing that Dr. A. C. has told him his cervical spine disorder is related to his lumbar degenerative disc disease.  Advise the Veteran that he should submit a letter from Dr. A. C. or from any other provider who is willing to address the relationship, if any, between his cervical and lumbar spine disorders.  

The Veteran reports intermittent treatment at the Dallas VA Medical Center for his cervical spine and headache disorders since leaving service.  Attempts must be made to obtain any VA records related to the claimed conditions for all time periods since the Veteran left service for which VA records have not already been obtained, to include any records that have been archived.  Records of the Veteran's recent treatment must also be obtained.

All private records for which the Veteran submits authorization and all outstanding VA records must be obtained and incorporated in the claims, Virtual VA, and/or VBMS files.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts it has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA orthopedic examination with an examiner who has not previously treated or examined him.  The examiner is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims file, any Virtual VA and VBMS records, and this Remand have been reviewed.  Any indicated tests or studies should be performed.  The examiner is asked to:

(a)  Examine the Veteran, provide the range of thoracolumbar spine motion in degrees, and indicate whether the lumbar spine exhibits pain, weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of any additional range of motion lost due to any of the above factors.  

(b)  Indicate whether radiculopathy of each lower extremity is mild, moderate, moderately severe, or severe with marked muscular atrophy.  Comment on any occupational impairment resulting from the Veteran's lumbar degenerative disc disease and lower extremity radiculopathy.

(c)  Diagnose any cervical spine disorders and provide the following opinions:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that any cervical spine disorder had onset during or was caused by the Veteran's military service, including but not limited to an in-service accident in which he fell into a pit and injured his back.  

(ii)  Is it at least as likely as not that any cervical spine disorder is caused by the Veteran's service-connected lumbar degenerative disc disease, including but not limited to past surgeries related to his lumbar disorder.  If not, is it at least as likely as not that a cervical spine disorder is aggravated by the appellant's service connected lumbar degenerative disc disease.  

(iii)  If the examiner finds that a cervical spine disorder was caused by his service or service-connected lumbar degenerative disc disease, is it at least as likely as not that any headache disorder is due to any cervical spine disorder.  

(d)  Provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case, including the Veteran's description of the history of any diagnosed cervical spine disorder and any treatment for cervical spine or headache disorders, and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.

All examining physicians are advised that they must discuss the Veteran's self-reported history.  The physicians are advised that while the Veteran is not competent to state that he has suffered from a specific cervical disorder, a specific shoulder disorder, or a specific headache disorder since service, he is competent to state that he has had headaches, neck and shoulder pain since active duty.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  Schedule the Veteran for a VA audiometric examination to assess the current severity of his bilateral hearing loss.  The examiner is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims file, any Virtual VA and VBMS records, and this Remand have been reviewed.  The examiner must include in the examination report a description of the effect of the Veteran's hearing disability on his occupational functioning and daily activities, as well as audiometric testing results.  

4.  After the development requested has been completed, the AOJ must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiners documented their consideration of the claims, Virtual VA, and VBMS files and this Remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures at once.

5.  Issue the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to an increased evaluation for diabetes mellitus.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration.  

6.  After completing the above development and any other indicated development, adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability and readjudicate the remaining claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



